By JUDGE COLLIER.
This Court. in Perry v. Brown, in which the same point was presented, under the influence of the 38th section of the act of 181-9, “To regulate the proceedings of the Courts of law and equity in this State,” held that no exception could be taken on appeal, to the warrant, eapias, summons, or other proceeding of the justice of the peace before whom the same was tried; but that the appeal should be tried according to the justice and equity of the case. The judgment is therefore reversed, and the cause remand'ed..
Judge Perry not sitting.